UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREW WANG and SHOU-KUNG
WANG, individually and
derivatively on behalf of the
Chi-Chuan Wanq Revooable
Trust,

Plaintiffs,
. No. 18 Civ. 8948 (JFK)
~against~ : OPINION & ORDER

Y:EN~KOO KING, KENNETH KING,
RAYMOND KING, LYNN KING,
JOSEPH SHIH-FAN KING, and DOES
1-10,

Defendant$.

APPEARANCES

FOR PLAINTIFFS ANDREW WANG AND SHOU“KUNG WANG
Mark P. Ressler
Kim Conroy
Thomas B. Kelly
KASOWITZ BENSON TORRES LLP

FOR DEFENDANTS YIEN-KOO KENG, KENNETH KING, AND RAYMOND KING
Sam P. lsrael
Timothy Savitsky
SAM P. ISRAEL, P.C.

JOHN F. KEENAN, United States District Judge:

Before the Court is a motion by Defendants Yien-Koo King
("Y.K. King"), Kenneth King ("K. Kinq"), and Raymond King ("R.
King") to dismiss the amended complaint filed by Plaintiffe

Andrew Wang ("A. Wang") and Shou-Kung Wang ("S.K. Wang"). For

the reasons set forth belowr the Court grants Defendants' motion

to dismiss.

I. Background

The Court takes the following relevant facts from the
allegations in the amended complaint and, for the purposes of
this motion, assumes they are true.

This action concerns a purported scheme to misappropriate
artwork and assets belonging to S.K. Wang and the estate of the
artist and collector Chi*Chuan Wang (“C.C. Wang”). (Am. Compl.
TL 1, 16.) Plaintiffs are A. Wang, the grandson of C.C. Wang,
and S.K. Wang, the son of C.C. Wang. (Ld; IT 9-10.) Defendants
are Y.K. King, the daughter of C.C. Wang; K. King, her husband;
and R. King, Lynn King, and Joseph Shih~Fan King -- Y.K. King
and K. King's children. (;d; II 11-13.)

A. Wang and S.K. Wang are citizens of New York. (Id. IL 9~

10.) Y.K. King and K. King are citizens of the United States
domiciled in China. (Id. II 11-12.} R. King is a citizen and
resident of Oregon. (Id. I 13.) The amended complaint contains-

no jurisdictional facts relating to Y.K. King and K. King's

other children, and they have not appeared in this action.
Between 19T9 and 199?, S.K. Wang assisted C.C. Wang in

managing his business and assets, which included a world-class

collection of ancient Chinese art (the "Classical Collection").

(ld; LL 15-16.) The Classical Collection included artworks that
C.C. Wang owned. lt also, however, included artworks belonging
to S.K. Wang and a non~party in this action, Hui Chen. (§d; L
16.)

In 1997, Y.K. King objected to S.K. Wang acting as C.C.
Wang's primary assistant. (ld; l 15.) As a result, C.C. Wang
relieved S.K. Wang from the role and installed Y.K. King. (§d;)
Y.K. King used this newfound access to C.C. Wang's assets and
the Classical Collection to defraud and loot, with the help of
her family, C.C. Wang’s estate (the "Estate"). (ld; l 33.}
Specifically, Plaintiffs claim that Defendants perpetrated the
following offenses, which the Court will outline.

l. The Transfer of Assets. Between 1997 and 2063 when she

 

managed C.C. Wang's affairs, Y.K. King, acting alone or in
concert with her husband, orchestrated a series of fraudulent
transactions in which a significant portion of C.C. Wang's
financial assets were transferred to corporate entities she and
her husband had formed. (§§; li 19-21). Some funds were then
distributed from these entities to K. King directly. (§§; at ll
20-21.) Y.K. King, K. King, and R. King are alleged to have
used interstate wire transfers, telephone calls, and mailings to
further their scheme to siphon off C.C. Wang‘s monetary assets
and to transfer certain assets to their corporate entities. (l§;

il 23-24.)

2. The Purchase of C.C. Wang’s Artwork. Between March 31,

 

1998 and September 6, 2000, Y.K. King and K. King used the
financial assets they fraudulently obtained from C.C. Wang to
purchase art from him, specifically forty~five pieces of
classical Chinese art, at artificially low prices. (ld; l 22.)

3. The Classical Collection Theft. From 1997 until 2003,

 

Y.K. King transferred artwork from the Classical Collection from
a safe deposit box in C.C. Wang's apartment building to storage
spaces at Day & Meyer,r Murray & Young Corp. ("Day & Meyer").
(l§; l 28.) She then prohibited C.C. Wang from accessing those
storage spaces. (l§; ll 27-28).

4. The Northwich Bearer-Share Theft. Y.K. King, in 2002,

 

stole the bearer~share certificate to Northwich Investments,
Ltd. ("Northwich"), a company holding certain assets belonging
to C.C. Wang. (ld; l 30.) She had the share certificate
ultimately re-issued in her name. (ld; ll 30~33).

5. Will and Snrrogate's Court Manipulation. Y.K. King

 

manipulated C.C. Wang to execute a will in June 2000 (the "2000
Will"} that provided Y.K. King with an ontsize portion of the
Estate relative to her siblings. (ld; l 25.) ln late 2002, C.C.
Wang purportedly discovered Y.K. King’s "misconduct in managing
his affairs" and rewengaged S.K. Wang. (ld; l 34.) C.C. Wang
then modified the 2000 Will to disinherit Y.K. King. (ld; l 35.)

ln 2003, he executed a new will (the “2003 Will”) reinstating

the testamentary scheme he had employed in his wills prior to
2000 and disinheriting Y.K. King. (ld;)

After C.C. Wang passed away in July 2004, S.K. Wang and A.
Wang submitted the 2003 Will to Surrogate's Court in New fork
County for probate,r an action which Y.K. King immediately
challenged. (l§; l 38.) Y.K. King contended that the 2003 Will
was invalid because C.C. Wang lacked capacity at the time of
execution. (lpl__".m l 49.) ln an effort to invalidate the 2003
Will, Y.K. King (1) made false misrepresentations to a medical
expert, Dr. Goldstein, who testified in Surrogate‘s Court about
C.C. Wang's mental state at the time of the execution of the
2003 Will, and (2) forged a document that purported to show a
settlement between A. Wang and Defendants by which Defendants
returned forty-six artworks to A. Wang in exchange for an
agreement, on the part of the Estate, to allow Defendants to
retain certain other paintings already in their possession. (Pl“dw.“m
l 5?~58.) In May 2017, the Surrogate‘s Court invalidated the
2003 Will, removed A. Wang as executor of the Estate, and
replaced him with Y.K. King. (§§; l 58.)

6. The Sale of Restrained Artwork. Upon commencement of

 

its proceedings, the Surrogate's Court issued a restraining
order (the "Restraining Order"), which prohibited A. Wang, S.K.
Wang, Y.K. King, and K. King from selling any artwork that "is

property of the Estate" or was "formerly owned by'1 C.C. Wang.

5

 

(;§; l 43.) A. Wang and an attorney for the New York State
Office of the Public Administrator (the "Public Administrator")
had compiled a list of such artwork (the “Appel lnventory”)
during the time they served as executors of the Estate. (l§; l
39.) Defendants sold numerous artworks listed on the Appel
lnventory that were subject to the Restraining Order in private
sales in China, including six paintings collectively worth over
$30 million. (ld; l 45.) Plaintiffs, on December 8, 2018,
discovered that a seventh artwork from the Appel Inventory was
to be sold at an auction scheduled for late December 2018 in
Beijing. (ld; l 46.) They believe it sold for around $600,000.
(ld;) They further believe Defendants funneled the funds
derived from the sales of the restrained artwork through R.K.
King's bank accounts. (l§; l 48.)

7. The Theft of S.K. Wang‘s Assets. Defendants, in

 

addition to "stealing assets of the Estate," stole a number of
paintings personally owned by S.K. Wang. (l§; l 59.} Defendants
admitted in the Appel lnventory that they sold one of S.K.
Wang's paintings and were in possession of two. (ld; ll 61~62.)
Defendants attempted to sell a fourth painting at a private sale
in China, although the amended complaint does not state when
this sale occurred. (ld; l 63.)

8. The Fraudulent Bankruptcy. Y.K. King and K. King

 

committed fraud on the bankruptcy court when, in 2007, they

declared bankruptcy and failed to disclose the full extent of
their art holdings, failed to disclose their possession of the
proceeds of illicit sales of restrained art, and failed to
disclose their interests in their corporate entities. (;d; l
64.) In 2012, based in part on Y.K. King and K. King's
representations regarding the scope of their assets, the
bankruptcy court issued an order of discharge to the Kings. (§d;
l 66.)

9. Fraud on the Court. Y.K. King committed fraud on the

 

Court by filing an amended complaint in 2016 in a related RICO
action, which contains false allegations against S.K. Wang and
A. Wang. (ld; l 67.) §ee First Am. Compl., King v. Wang, 14-cvm
8948 (JFK) (S.D.N.Y. Sept. 27, 2016) (the "King Action").
Specifically, Y.K. King falsely alleged in her amended complaint
that she did not discover the purported "straw men scheme" -~ a
scheme through which S.K. Wang and A. Wang allegedly rewsold
artwork belonging to the Estate ~m until 2013, when, in fact,
she had discovered it in early November 2009 as she admitted in
a 2010 affidavit. (Am. Compl. l 68.)

Based on the aforementioned offenses, Plaintiffs in the
amended complaint assert two claims premised on federal law:
{l) violation of the Racketeer lnfluence and Corrupt
Organizations Act {"RlCO") and (2) conspiracy to commit a RlCO

violation. They also assert two state law claims for (1) breach

of fiduciary duty against Y.K. King and (2) conversion.
Plaintiffs contend that, pursuant to 28 U.S.C. § 1331, the Court
has federal-question jurisdiction over their claims arising
under RICO. (ld; l 7.) They also ask that, pursuant to 28 U.S.C.
§ 1367(a), the Court exercise supplemental jurisdiction over
their state law claims. (ld;) ln response to Plaintiffs'
amended complaint, Defendants have filed the instant motion to
dismiss.
II. 12(b)(6) Legal Standard
To survive a motion to dismiss under Rule 12(b)(6), a

complaint must contain "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). A claim is plausible "when the plaintiff
pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the

misconduct alleged." Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d

 

Cir. 2011). On a motion to dismiss, the Court must accept the
factual allegations in the complaint as true and draw reasonable

inferences in the plaintiff's favor. Tsirelman v. Daines, 794

 

F.3d 310, 313 (2d Cir. 2015}. The Court will not credit,
however, "'naked assertions' devoid of 'further factual

enhancement.'" Ashcroft v. lgbal, 556 U.S. 662, 678 (2009)

 

(guoting Twombly, 550 U.S. at 557).

On a motion to dismiss, "the Court limits consideration to:

(1) the factual allegations in the complaint, which are accepted
as true; (2) documents attached to the complaint as an exhibit
or incorporated in it by reference; (3) matters of which
'judicial notice may be taken . . . ; and (4) documents upon
whose terms and effect the complaint relies heavily, i;e;,
documents that are 'integral' to the complaint." Calcutti v.
SBU, lnc., 273 F. Supp. 2d 488, 498 (S.D.N.Y. 2003) (citing

Brass v. American Film Techs, 987 F.2d 142, 150 (2d Cir. 1993)).

 

III. Discussion
Plaintiffs assert RICO claims against all Defendants
pursuant to 18 U.S.C. § 1962 (substantive RlCO claim) and §
l962(d) (RICO conspiracy claim). The Court will address these
claims before deciding whether to exercise supplemental
jurisdiction over Plaintiffs' state law claims.
A" Plaintiffs' Substantive RICO Claim
1.Applicable Law
RICO confers a private right of action for treble damages
to "[a]ny person injured in his business or property by reason
of a violation" of the RlCO statute. 18 U.S.C. § 1964{c); see

also Bridge v. Phx. Bond & lndem. Co., 553 U.S. 639, 647 (2008).

 

The RICO statute, in relevant part, makes it unlawful, "for any
person employed by or associated with any enterprise engaged in,

or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in
the conduct of such enterprise's affairs through a pattern of
racketeering activity." 18 U.S.C. § l962(c). Thus, to state a
claim for a substantive RICO violation, a plaintiff must allege
"(1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity." DeFalco v. Bernas, 244 F.3d 286, 306 (2d

 

Cir. 2001) (citing Sedima, S.P.R.L. v. lmrex Co., 473 U.S. 479,

 

496 (1985)). ln addition, to establish standing under §
l962(c), a plaintiff must show that "she suffered an injury to
her 'business or property,' [and] . . . that her injury was
caused 'by reason of' the RICO violation -- a standard
equated to the familiar 'proximate cause' standard." D'Addario
v. D'Addario, 90l F.3d 80, 96 (2d Cir. 2018} (guoting 18 U.S.C.
§ 1964(c)).

The RICO statute defines "racketeering activity" to
"encompass dozens of state and federal offenses, known in RlCO

parlance as predicates." RJR Nabisco, lnc. v. European Cmty.,

 

136 S. Ct. 2090, 2096 (20l6). "These predicates include any act
'indictable' under specified federal statutes, §§ 1961(1)(8)~
(C), (E)-(G), as well as certain crimes 'chargeable' under state
law, § 1961(1)(A), and any offense involving bankruptcy or
securities fraud or drugwrelated activity that is lpunishable'
under federal law, § l96l(l)(D)." ld; at 2096. h court will

scrutinize closely RICO claims premised on the predicate acts of

10

mail and wire fraud in light of "the routine use of mail and
wire communications in business operations," Crawford v.

Franklin Credit Mgmt. Corp.,r 758 F.3d 473, 489 (2d Cir. 2014)

 

(citation omitted), and "the attendant ease with which a
plaintiff may attempt to fashion a RICO claim based on
allegations that may turn out to be insufficient to plausibly

support one." Yarur Bascunan v. Yarur Elsaca, 338 F. Supp. 3d

 

301, 311 (S.D.N.Y. 2018).

Defendants do not challenge every element of Plaintiffs'
RICO claims. Rather, they argue that certain injuries are time~
barred, that other injuries were not proximately caused by the
alleged predicate acts, and that Plaintiffs have failed to plead
their claims with the required particularity pursuant to Rule
9(b). ln addition, they argue that Plaintiffs' claims are barred
by the Kings' discharge in bankruptcy court, the Full Faith and
Credit Clause, collateral estoppel, and the Rooker~Feldman
doctrine. The Court will start its analysis with whether
Plaintiffs have alleged injury, and whether the RICO violations
were the proximate cause of any injury.

2.Injury and Proximate Cause

The amended complaint asserts three injuries: (1) loss of
art and assets by the Estate and S.K. Wang; (2) removal of A.
Wang as preliminary executor of the Estate as a result of the

jury decision in Surrogate Court rejecting the 2003 Will; and

ll

(3) litigation expenses incurred by A. Wang and S.K. Wang in
having to defend against a meritless RICO action in federal
court. (Am. Compl. ll 78-79.) Defendants argue that Plaintiffs
have failed to state a civil RICO claim premised on any of these
injuries. The Court will address each injury in turn.

i. Loss of Art and Assets

The first injury for which Plaintiffs seek recovery is
"loss of art and assets" to the Estate and S.K. Wang. (§d; l
78.) Defendants argue that any RICO claim based on this injury
is time-barred. (Defs.' Mem. of Law in Supp. Mot. to Dismiss at
l5-16 (Mar. 29, 20l9), ECF No. 51 [hereinafter "Mem]"].) For the
reasons set forth below, the Court agrees.

"RICO claims are governed by a four-year statute of
limitations which 'begins to run when the plaintiff discovers or
should have discovered the RICO injury.‘" King v. Wang, No. 14
ClV. 7694 (JFK), 2017 WL 2656451, at t7 (S.D.N.Y. June 20, 2017)

(quoting ln re Merrill Lynch Ltd. P'ships Litig., 154 F.3d 56,

 

58 (2d Cir. 1998)). ln other words, "[t]he limitations period
begins to run when the plaintiff has 'actual or inquiry notice
of the injury.'" l§; (quoting Merrill Lynch, 154 F.3d at 60).
Accordingly, "{t]he first step in the statute of limitations
analysis is to determine when the [parties] sustained the
alleged injury for which they seek redress." Merrill Lynch, 154

F.3d at 59. The Court "then determine[s] when they discovered

12

or should have discovered the injury and begins the four-year
statute of limitations period at that point." ld;

Defendants argue that, according to the amended complaint,
the Estate and S.K. Wang lost their art and assets when
Defendants allegedly pilfered paintings and financial assets
from C.C. Wang and S.K. Wang sometime between 1997 and 2003 when
Y.K. King managed C.C. Wang's affairs. (Mem. at 15.) Defendants
further argue that Plaintiffs were on notice of this injury
either by 2003, when C.C. Wang disinherited Y.K. King, or 2007,
when A. Wang compiled the Appel lnventory, listing the paintings
over which there is an ownership dispute. (§g; 15-16.) Thus,
Plaintiffs' RlCO injury premised on the loss of artwork accrued
no later than 2007. (l§; at 16.)

Plaintiffs respond that they are seeking recovery for new
injuries: the damage to the Estate that occurred when the Kings
transported restrained artwork to China and then sold it there
in 2018. (Pls.' Mem. of Law in Opp. to Defs.' Mot. to Dismiss at
ll {Mar. 29, 2019), ECF No. 52 [hereinafter "OPP-"l-) The
Second Circuit subscribes to the rule of "separate accrual,"
which "begins the RICO limitations period afresh" with each new
"independent" injury, even if the predicate acts causing that
injury fall outside of the statute of limitation. Merrill Lynch,
154 F.3d at 59. Despite this rule, the Court holds that

Plaintiffs cannot recover damages based on the alleged recently

13

discovered sales of artwork in China for the reasons that
follow.

Plaintiffs acknowledge in the amended complaint that the
loss of art and assets occurred between 1997 and 2003, when Y.K.
King allegedly stole works and monetary assets from C.C. Wang.
(Am. Compl. ll 22-24.) The amended complaint does indeed make
clear that Defendants were on notice of this theft by either
2003, when C.C. Wang grew "suspicious" of Y.K. King and
disinherited her from his will (id; ll 29, 35), or by 2007, when
A. Wang compiled the Appel lnventory, listing artwork
purportedly belonging to the Estate and S.K. Wang but over which
the Kings have claimed ownership (id; l 39). Specifically, many
of the restrained artworks that were allegedly sold in China
within the four-year statute of limitations period are on that
list with accompanying descriptions such as "Kings claim Soon
Huat bought it from CC on 9/6/00" and "[b]elieved to be in
Kings' possession." (Am. Compl. Ex. A at lO.) Thus, Plaintiffs
were on notice that Defendants had taken the Estate's artwork by
2007. As this action was not filed until 2018, any injury
related to that loss is time-barred.

ln addition, the predicate acts of transportation of stolen
artwork (an 18 U.S.C. § 2314 violation) and sale of stolen
artwork (an 18 U.S.C. § 2315 violation) do not save Plaintiffs'

untimely RICO claim based on the loss of Estate-owned artwork

14

and assets because these new predicate acts did not proximately
cause the injury for which Plaintiffs are seeking relief. Had
Defendants, and more specifically Y.K. King, not taken the
artwork in the first place, there would be no injury here
because there would be nothing to transport and sell in China.
All these predicate acts did, therefore, was further an "injury
that happened or could have happened independently" of them,
which is insufficient to create a new and independent injury.

Vicon Fiber Optics Corp. v. Scrivo, 201 F. Supp. 2d 216, 219

 

{S.D.N.Y. 2002). Plaintiffs "cannot use . . . independent, new
predicate act{s] as a bootstrap to recover for injuries caused
by other earlier predicate acts that took place outside the

limitations period." Klehr v. A.O. Smith Corp., 521 U.S. 179,

 

190 (1997). Therefore, any injury derived from the loss of
Estate- or S.K. Wang- owned art or assets is time-barred.

ii. Removal of A. Wang as Preliminary Executor and
Rejection of the 2003 Will

The second injury Plaintiffs claim Defendants' RICO
violation caused is the invalidation of the 2003 Will and the
removal of A. Wang as preliminary executor of the Estate. (Am.
Compl. l 78.) Plaintiffs contend that the predicate acts
causing this injury were Defendants' (l) use of mail and wire
fraud to procure false testimony from Dr. Goldstein (Opp. at 14;
Am. Compl. l 50); and (2) alteration of the settlement document

in violation of 18 U.S.C. § l512(c), which was submitted to the

lb

Surrogate‘s Court, and used by the jury in reaching its final
verdict. (Opp. at 14; Am. Compl. ll 52-58.) Plaintiffs' RlCO
claim premised on this injury fails for at least two reasons,
which the Court will address in turn.

First, Plaintiffs have failed to allege how either Dr.
Goldstein's false testimony or the fraudulent settlement
document proximately caused the Surrogate's Court to invalidate
the 2003 Will and remove A. Wang as preliminary executor.
"Proximate cause requires 'some direct relation between the
injury asserted and the injurious conduct alleged,‘ and 'a link
that is too remote, purely contingent, or indirect is

insufficient.'" Empire Merchants, LLC v. Reliable Churchill

 

LLLP, 902 ?.3d 132, 141 (2d Cir. 2018} (quoting Hemi Grp., LLC

v. City of New York, N.Y., 599 U.S. l, 17 (2010) (plurality

 

opinion)). To determine whether there is a "direct relation," a
court must evaluate "whether it would difficult to determine how
much the tortious conduct injured the defendant, as compared to
other factors." §d; Dr. Goldstein‘s testimony served as
evidence of C.C. Wang's lack of capacity. The Surrogate's
Court, however, invalidated the 2003 Will on three grounds:

lack of capacity, fraud, and undue influence. (lsrael Decl. Ex.
A (Mar. 29, 2019), ECF No. 54-1.) Therefore, even if the jury
had disregarded Dr. Goldstein's testimony and found that C.C.

Wang did not lack capacity when he executed to the 2003 Will,

16

the jury still would have invalidated the will because they
found it was procured through fraud and undue influence.
Plaintiffs have, therefore, failed to allege that Dr.
Goldstein's testimony proximately caused the jury verdict in the
Surrogate's Court because they have not alleged "how much the
tortious conduct" -- i¢e;L Dr. Goldstein's fraudulent testimony
-- injured Plaintiffs "as compared to other factors" - i;e;; the
jury's additional findings that the 2003 Will was procured
through fraud and undue influence. Empire Merchants, 902 F.3d at
141.

Regarding the fraudulent settlement document, there are no
allegations in the amended complaint as to how the jury relied
on this document in rendering its verdict. All the amended
complaint states is, that the Defendants “have . . . used their
forged settlement document to challenge the 2003 Will in the
probate proceedings in the Surrogate's Court." (Am. Compl. l
57.) Without more information, the allegations in the amended
complaint that the fraudulent settlement document proximately
caused the jury to find the 2003 Will invalid are merely

conclusory. See e.g., Hollander v. Flash Dancers Topless Club,

 

173 F. App'x 15, 18-19 (2d Cir. 2006) (summary order) (affirming
dismissal of a complaint containing "conclusory allegations" of
"damages to financial interests" but which did "not specify how

racketeering activities caused those damages.").

17

The amended complaint also alleges that the jury relied on
Dr. Goldstein's testimony and the settlement document "among
other things" in reaching its verdict. (Am. Compl. l 58 ("ln May
2017, based on, among other things, the false testimony of Dr.
Goldstein and the forged settlement document, Defendants
succeeded in invalidating the 2003 Will and removing Andrew as
Preliminary Executor . . . .").) Plaintiffs, therefore, have
‘conceded that the fraudulently procured evidence was not the
sole basis for -- or even a "but-for" cause of -- the jury's
verdict invalidating the 2003 Will, which then resulted in the
removal of A. Wang as preliminary executor of the Estate. §§mi
Grp., LLC v. City of New York, N.Y., 559 U.S. 1, 9 (2010) ("[T]o
state a claim under civil RICO, the plaintiff is required to
show that a RICO predicate offense 'not only was a 'but for'
cause of his injury, but was the proximate cause as well.'"

(guoting Holmes v. Sec. Inv'r Prot. Corp., 503 U.S. 258, 268

 

(1992))). Accordingly, Plaintiffs' probate-trial injury is too
attenuated from the RlCO violations for this Court to conclude

that it was proximately caused by those violations.1

\

 

1 The Court has received additional letter submissions from the parties
addressing the ongoing proceedings in Surrogate's Court. (ECF Nos. 66, 67.)
Defendants assert in their letter that the Surrogate's Court has recently
agreed to decide whether a codicil executed eight days earlier than the
rejected 2003 Will, and which contains the same material terms as the 2003
Will, should be probated. According to Defendants, if this newly-discovered
codicil is probated, the amount of damages Plaintiffs can recover in this
action would decrease. Thus, Plaintiffs' injury is premature. The Court
need not decide this issue as it has dismissed Plaintiffs' RICO claims
premised on injuries stemming from the probate trial on other grounds.

l8

iii. Legal Expenses in Relation to the 2016 RICO
Litigation in Federal Court

Plaintiffs assert that they have incurred "significant and
ongoing expense in defending against" the King Action, which,
according to Plaintiffs, is "a meritless RICO action premised on
knowingly false allegations." (Am¢ Compl. l 79.) Plaintiffs
contend that the predicate acts Defendants committed by filing
their meritless RICO action were mail fraud (a violation of 18
U.S.C. § 1341) and wire fraud (a violation of 18 U.S.C. § 1343).
(ld; l 73.) Defendants argue that Plaintiffs cannot state a
RICO claim based on the filing of the King Action because in §im
v. Kimm, the Second Circuit held that "allegations of frivolous,
fraudulent, or baseless litigation activities -- without more m-
cannot constitute a RICO predicate act." 884 F.3d 98, 104 (2d
Cir. 2018).

Plaintiffs argue that they have alleged the "more" required
by §im because they have alleged a scheme by Defendants to
defraud the Estate, which involved asset theft, misconduct in
the 2009 bankruptcy proceeding, the sale of converted assets,
and fraudulent litigation activities in probate court. (Opp. at
14-15.} Although Defendants have not responded to this
argument, the Court holds that the filing of the RICO claim in
the King Action cannot constitute mail fraud, 18 U.S.C. § 1341,

or wire fraud, l8 U.S.C. § 1343.

19

First, because the Court has held that Plaintiffs have not
adequately alleged RICO claims premised on the sale of
restrained artwork or the proceedings in probate court,
Plaintiffs' RlCO claim would be rooted solely in litigation-
related mail or wire fraud predicates -- specifically, the use
of mail and wires in filing legal documents in the King Action.
The Second Circuit has declared this kind of RlCO claim
untenable. §e§ §im, 884 F.3d at 105 ("We conclude only that
where, as here,r a plaintiff alleges that a defendant engaged in
a single frivolous, fraudulent: or baseless lawsuit, such
litigation activity alone cannot constitute a viable RlCO
predicate act.")

Second, Plaintiffs have not alleged enough corrupt conduct
in connection with the King hction, such as bribery of witnesses
or parties, sufficient to hold that the filing of a fraudulent

complaint in of itself can constitute criminal mail or wire

fraud. See e.g., Snow lngredients, lnc. v. SnoWizard, lnc., 833

 

F.3d 512, 525 (5th Cir. 2016) ("Only in Feld did the court allow
litigation activity to sustain a civil-RICO action, but in that
case the litigation activity included bribery of parties and

witnesses." (citing Feld Entm't lnc. v. Am. Soc. for the

 

Prevention of Cruelty to Animals, 873 F.Supp.2d 288, 318 (D.D.C.

 

2012)}). Thus, Plaintiffs have failed to state a RICO claim

20

premised on Defendants' filing of their competing RICO
complaint.
3.Defendants' Remaining Arguments

Having dismissed Plaintiffs' RICO claim for the reasons
stated abover the Court declines to address Defendants'
additional arguments that (1) Plaintiffs cannot recover against
the Kings because of the bankruptcy court's discharge (Mem. at
20), and (2) Plaintiffs' RICO claim is barred by the Rooker-
Feldman doctrine, the Full Faith and Credit Clause, and
collateral estoppel (Mem. at 22}.

B.Conspiracy to Commit Civil RICO

Plaintiffs' amended complaint asserts a claim for
conspiracy to violate RICO, in violation of 18 U.S.C. § 1962(d),
which states that "[i]t shall be unlawful for any person to
conspire to violate any of the provisions of subsection {a),
(b), or (c) of this section." Plaintiffs' conspiracy claim is
premised on the predicate acts and injuries described above.
Because Plaintiffs have not adequately pleaded an actionable
RICO claim based on those acts and injuries, their conspiracy

claim also necessarily fails. See FindTheBest.com, lnc. v.

 

Lumen View Tech. LLC, 20 F. Supp. 3d 451, 461 (S.D.N.Y. 2014)

 

("FTB's conspiracy claim is predicated on the wire fraud, mail
fraud, and extortion theories described above. Because FTB has

not adequately pled a RlCO claim under those theories, FlB's

21

conspiracy claim fails as well."); see also Discon, lnc. v.

 

NYNEX Corp., 93 F.3d 1055, 1064 (2d Cir.l996) (“Since we have
held that the prior claims do not state a cause of action for
substantive violations of RICO, the present claim does not set
forth a conspiracy to commit such violations.”), vacated on

other grounds, 525 U.S. 128, 119 (1998).

C.Supplemental State Law Claims

Having found that dismissal of Plaintiffs' RICO claims
appropriate, the Court must now consider whether it should
nonetheless exercise supplemental jurisdiction over Plaintiffs'
remaining state law claims. A federal court ordinarily has
supplemental jurisdiction to hear claims based on state law so
long as they form "part of the same case or controversy under
Article 111 of the United States Constitution" as the asserted
federal claims. §ee 28 U.S.C. § 1367. A federal court may,
however, decline to exercise supplemental jurisdiction in cases
where it has "has dismissed all claims over which it has

original jurisdiction." ld.; see also Castellano v. Bd. of

 

Trustees of Police Officers‘F Variable Supplements Fund, 937 F.2d

 

752, 758 (2d Cir. 1991) ("[l]f the federal claims are dismissed
before trial, even though not insubstantial in a jurisdictional
sense, the state claims should be dismissed as well." (quoting

United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966))).

 

22

Because the Court is dismissing the amended complaint's only
federal law claims -m and in the absence of diversity of
citizenship -- the Court declines to exercise jurisdiction over
Plaintiffs' remaining state law claims.
IV. Leave to Amend

Rule 15 of the Federal Rules of Civil Procedure instructs
courts to "freely give leave" to amend "when justice so
requires." Fed. R. Civ. P. 15(a)(2). Amendment is not
warranted, however, "absent some indication as to what [a
plaintiff] might add to [its] complaint in order to make it

viable." Shemian v. Research ln Motion Ltd., 570 F. App'x 32,r 37

 

(2d Cir. 20l4) (quoting Horoshko v. Citibank, N.A., 373 F.3d

 

248, 249 (2d Cir. 2004)). Accordingly, should Plaintiffs wish
to amend their complaint, they must demonstrate (1) how they
will cure the deficiencies in their claims by filing a proposed
amended complaint and (2) that justice requires granting leave
to amend. The motion for leave to amend shall be filed within

21 days of the date of this Order.

V. Conclusion
For the foregoing reasons, the Court grants Defendants'
motion to dismiss the amended complaint. Plaintiffs' claims are
dismissed without prejudice. The Clerk of Court is respectfully

requested to terminate the motion docketed at ECF No. 50.

23

SO ORDERED.

Dated: New York, New York
April 21 , 2019

lie r // 111

John F. Keenan
United States District dudge

24

